                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:19-CR-0202
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
                                           :
MARTES MILTON JACKSON,                     :
            Defendant                      :


                                       ORDER

      AND NOW, this 4th day of October, 2019, following a final revocation hearing

concerning the pending petition (Doc. 3) for revocation of supervised release as to

defendant Martes Milton Jackson, which was held on this date, and the court

having found the defendant in violation of the terms of his supervision, it is hereby

ORDERED that defendant shall be continued on the current terms of supervised

release, as set forth in the judgment (Doc. 593 in United States District Court

Western District of Texas) of August 21, 2013, and shall comply with the standard

and special conditions of release set forth therein, with the following additional

condition of supervision to be imposed:

      The defendant shall participate in a sex offender treatment program at
      Commonwealth Clinical Group and shall pay an amount of no greater than
      $100 per month toward the cost of that program, subject to review by the
      probation officer to determine if any modification of said amount would be
      necessary, as it relates to defendant’s ability to pay such program costs.


                                           /S/ CHRISTOPHER C. CONNER
                                           Christopher C. Conner, Chief Judge
                                           United States District Court
                                           Middle District of Pennsylvania
